       ,.. ;AO £~58 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page 1 of 1



                                                   UNITED STATES DISTRICT COURT
                                                                 SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                          JUDGMENT IN A CRIMINAL CASE
                                                                                                  (For Offenses Committed On or After November 1, 1987)
                                           v.

                                Ricardo Miranda-Noyola                                            Case Number: 3:19-mj-21579

                                                                                                  Donald L Levine
                                                                                                  Defendant's Attorney


           REGISTRATION NO.
                                                        t_   I '.· ."' -r" ']
                                                          (.·J)           ./
                                                                                  c::,
                                                                                   7
                                                                                         yr
           THE DEFENDANT:
            IZI pleaded guilty to count(s) 1 of Complaint    ~~~_..::;_~~~~~~~~~~~~~~~~~~~~~~~




            D was found guilty to count(s)
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                       Nature of Offense                                                                  Count Number(s)
           8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                        1

            D The defendant has been found not guilty on count( s)                            ~~~~~~~~~~~~~~~~~~~




            D Count(s)                                                                             dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                             ?b TIME SERVED                                   D                                        days

            IZI Assessment: $10 WAIVED IZI Fine: WAIVED
            IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                            charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                               Frida~ril    12, 2019
                                                                                               Date of Imposition of Sentence

          R
                        I     \
                                #~
              eceived ~/~~..,,..,,,,..
                         nvsi\.P'                                                                 ~
                                                                                               HONORABLE F. A. GOSSETT III
                                                                     FILED                     UNITED STATES MAGISTRATE illDGE

                                                                     Apr 12 2019
          Clerk's Office Copy                              CLERK, U.S. DISTRICT COURT                                                        3: 19-mj-21579
                                                        SOUTHERN DISTRICT OF CALIFORNIA
---   ---~ ~------------             --   ·-------------~-----------~----------
